              Case 5:19-cv-00103-RWS-CMC Document 7 Filed 08/14/19 Page 1 of 2 PageID #: 25
                                                                               CLOSED,HABEAS,Transferred_Out_District
                                        U.S. District Court
                             SOUTHERN DISTRICT OF TEXAS (Houston)
                             CIVIL DOCKET FOR CASE #: 4:19−cv−02836

Shrader v. Davis DO NOT DOCKET − CASE TRANSFERRED OUT                       Date Filed: 08/01/2019
Assigned to: Judge Ewing Werlein, Jr                                        Date Terminated: 08/14/2019
Case in other court: Texas Western, 6:19−cv−00439                           Jury Demand: None
Cause: 28:2254 Petition for Writ of Habeas Corpus (State)                   Nature of Suit: 530 Habeas Corpus (General)
                                                                            Jurisdiction: Federal Question
Petitioner
Mark Lynn Shrader                                          represented by Mark Lynn Shrader
                                                                          #2115368
                                                                          Telford Unit
                                                                          3899 Hwy. 98
                                                                          New Boston, TX 75570
                                                                          PRO SE


V.
Respondent
Lorie Davis−Director TDCJ−CID                              represented by Edward Larry Marshall
                                                                          Office of the Attorney General
                                                                          PO Box 12548
                                                                          Austin, TX 78711
                                                                          512−936−1400
                                                                          Fax: 512−320−8132
                                                                          Email: edward.marshall@oag.texas.gov
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED


 Date Filed        #   Docket Text

 07/22/2019       Ï1   Petition for Writ of Habeas Corpus filed by Mark Lynn Shrader.(bw) (Entered: 07/24/2019)

 07/29/2019       Ï2   Case Opening Letter. (Attachments: # 1 Privacy Policy)(bw) (Entered: 07/29/2019)

 07/31/2019       Ï3   TRANSFER ORDER. It is therefore ORDERED that the above−referenced case is
                       TRANSFERRED to theHouston Division of the Southern District of Texas. Signed by Judge Alan D
                       Albright. (am) (Entered: 07/31/2019)

 07/31/2019       Ï    Case transferred to District of Southern District of Texas, Houston Division. (am) (Entered:
                       07/31/2019)

 08/01/2019       Ï4   Case transferred in from Texas Western. Case Number 6:19−cv−00439; certified copy of transfer
                       order, certified docket sheet, and transfer letter received (Entered: 08/01/2019)

 08/01/2019       Ï5   NOTICE to Pro Se Litigant of Case Opening. Party notified, filed. (SarahShelby, 4) (Entered:
                       08/01/2019)

 08/14/2019       Ï6
         Case 5:19-cv-00103-RWS-CMC Document 7 Filed 08/14/19 Page 2 of 2 PageID #: 26
                 ORDER TO TRANSFER CASE to EDTX − Texarkana Division (Signed by Judge Ewing Werlein,
                 Jr) Parties notified.(LoriPurifoy, 4) (Entered: 08/14/2019)

08/14/2019   Ï   Interdistrict transfer to EDTX − Texarkana Division. Case transferred electronically. Case
                 terminated on 8/14/2019, filed. (LoriPurifoy, 4) (Entered: 08/14/2019)
